[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                      FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                              February 7, 2007
                             No. 06-13163                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                   D. C. Docket No. 06-60018-CR-WJZ

UNITED STATES OF AMERICA,



                                                               Plaintiff-Appellee,

                                  versus


MELODY HOLMES,


                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                            (February 7, 2007)

Before BLACK, HULL and MARCUS, Circuit Judges.

PER CURIAM:
      Melody Holmes appeals her 10-month sentence imposed after she pled

guilty to filing a false claim against the Social Security Administration, in violation

of 18 U.S.C. § 287. After review, we affirm.

                                I. BACKGROUND

      A federal grand jury returned a 32-count indictment charging Holmes with

(1) filing false claims against the Social Security Administration (“SSA”), in

violation of 18 U.S.C. § 287 (Counts 1-10, 21-26); and (2) converting public

money, in violation of 18 U.S.C. § 641 (Counts 11-20, 27-32). The indictment

alleged that Holmes, on sixteen separate occasions, falsely claimed that she had not

received Supplemental Security Income checks on behalf of her daughters. After

receiving replacement checks from the SSA, Holmes negotiated the replacement

checks even though she already had negotiated the original checks. Holmes pled

guilty to Count 10 of the indictment, pursuant to a plea agreement, and the

government agreed to dismiss the remaining counts.

      Holmes’s presentence investigation report (“PSI”) recommended a base

offense level of 6, pursuant to U.S.S.G. § 2B1.1(a)(2). The PSI also recommended

(1) a 4-level increase, pursuant to § 2B1.1(b)(1)(C), because the total amount of

loss to the SSA was $12,684.50; and (2) a 2-level increase for obstruction of

justice, pursuant to U.S.S.G. § 3C1.1, because Holmes violated the conditions of



                                           2
her bond by testing positive for cocaine on several occasions. With a total offense

level of 12 and a criminal history category of I, Holmes’s advisory guidelines

range was 10 to 16 months’ imprisonment.

      At sentencing, the district court sustained Holmes’s objection to the 2-level

increase to her offense level for obstruction of justice, resulting in a total offense

level of 10 and an advisory guidelines range of 6 to 12 months. The district court

then requested argument concerning what sentence to impose. In response,

Holmes’s counsel argued that Holmes’s cocaine addiction was “the root of the

problem,” and suggested that Holmes’s punishment should “get at the root.”

Accordingly, Holmes’s counsel argued for a sentence of time served plus a

“residential treatment program for whatever period within the guideline range the

Court decides” and a reasonable term of supervised release. Counsel also noted

that Holmes had some very serious family circumstances and personal health

issues, and that her only criminal history was two traffic violations. Holmes also

addressed the court, during which she admitted that she had an addiction to cocaine

and stated that she “want[ed] to get past [her] addiction” and be there for her

children. The government noted the seriousness of the offense, but also admitted

that Holmes needed help for her drug problem.

      After stating that it had considered the statements of the parties, reviewed



                                            3
the PSI, and “considered the statutory factors, especially those raised by [Holmes’s

counsel],” the district court sentenced Holmes to 10 months’ imprisonment, 3

years’ supervised release with a special condition that Holmes participate in a

substance abuse treatment program, and ordered restitution in the amount of

$12,684.50. The district court noted that the sentence was within the advisory

guidelines range and that it found no reason to depart from the advisory guidelines

range. In response to Holmes’s objection to the length of her sentence, the district

court explained, “I’m trying to put you in a position where you will have an

opportunity to have a constructive life ahead of you when you finish your term of

imprisonment. It’s clear that you cannot do it on your own.” Holmes now appeals.

                                  II. DISCUSSION

      On appeal, Holmes argues that her 10-month sentence is unreasonable and

that it is greater than necessary to achieve the sentencing goals of punishment,

deterrence, and rehabilitation.

      After United States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005), a district

court, in determining a reasonable sentence, must consider the correctly calculated

advisory guidelines range and the 18 U.S.C. § 3553(a) factors. United States v.

Talley, 431 F.3d 784, 786 (11th Cir. 2005). We review the defendant’s ultimate

sentence for reasonableness in light of the § 3553(a) factors. United States v.



                                          4
Williams, 435 F.3d 1350, 1353 (11th Cir. 2006). This “[r]eview for

reasonableness is deferential. . . . and when the district court imposes a sentence

within the advisory Guidelines range, we ordinarily will expect that choice to be a

reasonable one.” Talley, 431 F.3d at 788. “[T]he party who challenges the

sentence bears the burden of establishing that the sentence is unreasonable in the

light of both [the] record and the factors in section 3553(a).” Id.

      After review, we conclude that Holmes has not shown that her 10-month

sentence is unreasonable. The district court correctly calculated the advisory

guidelines range, and Holmes does not challenge those calculations on appeal. The

district court also indicated that it had considered the § 3553(a) factors, especially

those advanced by Holmes’s counsel, which included the history and

characteristics of the defendant, 18 U.S.C. § 3553(a)(1), and the need for the

sentence to provide treatment for Holmes, id. § 3553(a)(2)(D). Moreover, the

district court specifically stated that it was imposing a sentence of 10 months in

order to provide Holmes with an opportunity for rehabilitation from her cocaine

addiction. Under the facts and circumstances of this case, we cannot say that

Holmes’s 10-month sentence is unreasonable.

      AFFIRMED.




                                           5